DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 29th, 2022 have been fully considered but they are not persuasive.
 With regards to claims 1, 6, 10, 12, 14 and 17, Applicant’s arguments that the newly amended claim overcomes Ferree is not found persuasive.  Under the new interpretation of Ferree, in light of Applicant’s amendments, the claims are anticipated. A more detailed explanation can be found in the body of the rejection below.  Applicant’s arguments and remarks with respect to the remaining claims are moot in view of Drori et al. (US 2103/0338778).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 10, 12, 14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferree (US 2003/0078579). 	 Regarding claim 1, Ferree discloses a device comprising an implant configure configured for insertion into a portion of biological anatomy, the implant (108, 110, 110’) comprising a body (108); and a plurality of protrusions (110, 110’) configured to extend outward from the body in a deployed configuration when inserted into the portion of the biological anatomy to resist leakage of biological material and/or to improve resistance to displacement of the implant (figures 1-2, ¶41); and at least one covering (112 and/orr 114 + 120 + 120’) coupled to the implant and configured to form an inner volume within which at least a portion of the plurality of protrusions is positioned when the implant is deployed in the portion of the biological anatomy (figures 1-2).
Regarding claim 6, Ferree discloses the at least one covering comprises a first covering (114 + 120 + 120’) that is closed at a distal end and covers the distal end of the implant (figures 1-2).
 	Regarding claim 10, Ferree discloses the at least one covering comprises a first covering (114 + 120 + 120’) coupled towards a distal end of the implant and a second covering (112) coupled proximally from the first covering. 	Regarding claim 12, Ferree discloses the first covering (114 + 120 + 120’) is closed at a distal end of the first covering and covers the distal end of the implant, and wherein the second covering (112) is open at a distal end of the second covering and fits around a portion of the body of the implant.
 	Regarding claim 14, Ferree discloses the at least one covering is tied to the at least one protrusion of the plurality of protrusions (¶46, figures 9A-9B).
 	Regarding claim 17, Ferree discloses the at least one first covering (114 + 120 + 120’) is closed at one end to form a sheath for the at least one protrusion of the plurality of protrusions (figures 1-2).

Claims 1-5, 7-8, 10-11, 15-16, 18-22, 25, 27-32 and 35-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drori et al. (US 2013/0338778).
 	Regarding claim 1, Drori et al. disclose a device comprising an implant (10) configured for insertion into a portion of biological anatomy, the implant comprising a body (20); and a plurality of protrusions (30, 70, 240) configured to extend outward from the body in a deployed configuration when inserted into the portion of the biological anatomy to resist leakage of biological material and/or to improve resistance to displacement of the implant (figures 1C-1E, ¶9, ¶87); and at least one covering (410) coupled to the implant and configured to form an inner volume within which at least a portion of the plurality of protrusions is positioned when the implant is deployed in the portion of the biological anatomy (figures 3A-3B).
 	Regarding claim 2, Drori et al. disclose the at least one covering comprises a covering coupled towards a distal end of the implant (figure 3A, when the distal end is considered toward 110, figure 3A in view of figure 1A).
 	Regarding claim 3, Drori et al. disclose the at least one covering comprises a covering coupled towards a proximal end of the implant (figure 3A, when the proximal end is considered toward 110, figure 3A in view of figure 1A).
 	Regarding claim 4, Drori et al. disclose the at least one covering comprises a first covering (410) having a first opening (450) at a distal end (430) of the first covering to fit around a first portion of the body (figure 3B) to couple the first covering to the implant, and wherein at least a second portion of the body (45’s, 70’s, 2400’s) is positioned within the inner volume formed by the first covering (figure 3A).
 	Regarding claim 5, Drori et al. disclose the first covering has a second opening (440’s) at a proximal end of the first covering that is larger than the first opening (larger in width, figures 3C-3D) and surrounds at least the portion of the plurality of protrusions such that at least the portion of the plurality of protrusions is positioned within the inner volume formed between the first opening and the second opening (45’s, 70’s, 240’s).
 	Regarding claim 7, Drori et al. disclose the first covering has a first opening (450) at a proximal end (430) of the first covering that surrounds at least the portion of the plurality of protrusions to provide an umbrella or hood over at least the portion of the plurality of protrusions and over at least a portion of the body (figures 3A-3B).
 	Regarding claim 8, Drori et al. disclose the at least one covering comprises one or more sheets of material (¶92). 	Regarding claim 10, Drori et al. disclose the at least one covering comprises a first covering coupled towards a distal end of the implant (¶93) and a second covering coupled proximally from the first covering (¶93).
 	Regarding claim 11, Drori et al. disclose the first covering provides an umbrella around at least the portion of the plurality of protrusion and the second covering provides a skirt around a portion of the body of the implant (¶93).
 	Regarding claim 15, Drori et al. disclose the at least one covering comprises a first covering that is fitted to at least one of the plurality of protrusions (figure 3A).
 	Regarding claim 16, Drori et al. disclose the first covering forms a sleeve for the at least one of the plurality of protrusions (figures 3A-3B).
 	Regarding claim 18, Drori et al. disclose the plurality of protrusions comprises at least one first protrusion (“right” 30) and at least one second protrusion (“left” 30) configured to respectively extend outwardly from the body in substantially opposite directions when deployed, and wherein the at least one covering comprises at least one first covering that is fitted to the at least one first protrusion and a second covering that is fitted to the at least one second protrusion (figures 3A-3D).
 	Regarding claim 19, Drori et al. disclose the at least one first protrusion comprises a plurality of first protrusions (“right” 45’s) and wherein the first covering is fitted to the first plurality of protrusions and wherein the at least one second protrusion comprises a plurality of second protrusions (“left” 45’s) and wherein the second covering is fitted to the second plurality of protrusions.
 	Regarding claim 20, Drori et al. disclose the at least one covering comprises a plurality of coverings, each of the plurality of coverings fitted to a respective one of the plurality of protrusions (¶93).
 	Regarding claim 21, Drori et al. disclose the at least one covering comprises a plurality of coverings (¶93), at least one of which (410, figure 3A-3B) is fitted to more than one of the plurality of protrusions (¶93).
 	Regarding claim 22, Drori et al. disclose a support structure (240) coupled to the implant, wherein the at least one covering comprises a plurality of coverings (¶93) and wherein the at least one of the plurality of coverings is directly coupled to the support structure (figures 3A-3D).
 	Regarding claim 25, Drori et al. disclose the support structure comprises a plurality of ribs (240’s, figure 1A) and wherein the at least one of the plurality of coverings is coupled to the plurality of ribs (figure 3A).
 	Regarding claim 27, Drori et al. disclose the plurality of protrusions are constructed using a first material (¶77 “Nitinol”) and the at least one covering comprises a bio compatible material different than the first material (¶92 “polymer skin”).
 	Regarding claim 28, Drori et al. disclose the at least one covering comprises a one or more sheets of fabric composed of a polymer, synthetic material, a biological substance and/or is based on human tissue (¶92 “polymer skin”).
 	Regarding claim 29, Drori et al. disclose the at least one covering comprises flexible and/or conformable fabric material (¶92).
 	Regarding claim 30, Drori et al. dsiclose the at least one covering is coupled to the implant prior to insertion of the implant into the portion of the human anatomy (¶93).
 	Regarding claim 31, Drori et al. disclose the at least one covering is coupled to the implant after insertion of the implant into the portion of the human anatomy (if one so chooses to use the cover in this manner).
 	Regarding claim 32, Drori et al. disclose the implant is configured to be inserted into an intervertebral disc through a defect in the disc (figures 1A-1D, ¶92).
 	Regarding claim 35, Drori et al. disclose the at least one covering is configurable between an insertion configuration suitable for insertion into the portion of the biological anatomy and a deployed configuration configured to facilitate prevention of leakage of biological material and/or to resist displacement of the implant (¶92-93).
 	Regarding claim 36, Drori et al. dsiclose the insertion configuration is suitable for insertion into an intervertebral disc via a defect in the disc and the deployed configuration is configured to facilitate prevention of leakage of biological material from the intervertebral disc and/or to resist displacement of the implant from its deployed position within the intervertebral disc (¶92-93).
 	Regarding claim 37, Drori et al. disclose the plurality of protrusions are configurable between an insertion configuration (figures 4A-4B, ¶77, ¶94, ¶96) in which the plurality of protrusions are positioned close to the body of the implant and the deployed configuration (figures 3A-3B, ¶89, ¶91-93, ¶96) in which the plurality of protrusions extend outward from the body to facilitate prevention of leakage of biological material and/or to resist displacement of the implant from its deployed position within the portion of the biological anatomy (¶91-93). 	Regarding claim 38, Drori et al. disclose the at least one covering (410) is coupled to the plurality of protrusions such that transitioning the plurality of protrusions from the insertion configuration to the deployed configuration causes the at least one covering to transition from the insertion configuration to the deployed configuration (¶92-93, figures 3A-3B).
 	Regarding claim 39, Drori et al. disclose the plurality of protrusions are configurable between an insertion configuration (figures 4A-4B, ¶77, ¶94, ¶96) in which the plurality of protrusions are positioned close to the body of the implant and the deployed configuration (figures 3A-3B, ¶89, ¶91-93, ¶96) in which the plurality of protrusions extend outward from the body to facilitate prevention of leakage of biological material from the intervertebral disc and/or to resist displacement of the implant from its deployed position within the intervertebral disc (¶91-93).
 	Regarding claim 40, Drori et al. disclose the at least one covering is coupled to the plurality of protrusions such that transitioning the plurality of protrusions from the insertion configuration to the deployed configuration causes the at least one covering to transition from the insertion configuration to the deployed configuration (¶92-93, figures 3A-3B).
 	Regarding claim 41, Drori et al. disclose the implant is deployed in the intervertebral disc, the at least one covering and the plurality of protrusions are positioned within the annulus of the intervertebral disc (¶91-93, figures 1C-1E, 5B-5D).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 ad 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Drori et al. (US 2013/0388778).
 	Regarding claim 9, Drori et al. disclose the claimed invention except for the at least one covering has a conical and/or frustoconical shape that fits over and covers at least the portion of the plurality of protrusions.
 	Rather, Drori et al. disclose the at least one covering is concave in shape and does not expressly teach the concave shape is conical and/or frustoconical shape. 	It would have been an obvious matter of design choice to one skilled in the art at the time of filing to have constructed the at least one covering to be conical and/or frustoconical, since applicant has not disclosed that such specific shape (conical or frustoconical) solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a covering for placement over the protrusions of the implant.

 	Regarding claim 22, Drori et al. disclose the claimed invention including the at least one covering comprises a plurality of coverings (¶93). However, Drori et al. fail to disclose a support structure within the embodiment of figures 3A-3B  coupled to the implant.
 	Drori et al. disclose in an alternative embodiment (figure 16) a support structure (1810, figure 16) coupled to the implant (figure 16).  The support structure allows positioning of the implant within the annulus while maintaining proximal securing of the members external to the annulus, regardless of the thickness of the channel through which the implant is inserted (¶161). 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the implant of the embodiment of figures 3A-3B to have a support structure as taught by the embodiment of figure 16 as it structure allows positioning of the implant within the annulus while maintaining proximal securing of the members external to the annulus, regardless of the thickness of the channel through which the implant is inserted.  The resultant device of adding the support structure to the embodiment of figure 3A-3B yields the at least one covering is directly coupled to the support structure (as the support structure is housed on the main portion of the body which the covering covers). 	Regarding claim 23, the modified device of Drori et al. disclose the support structure comprises coil (1810, figure 16) and wherein the at least one of the plurality of coverings is coupled to the coil (as the coil is housed on the main portion of the body which the covering covers).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775